DECUIR, Judge.
hln this workers’ compensation case, the employer appeals the ruling of the workers’ compensation judge, finding that the claimant sustained a work-related injury and is entitled to medical expenses, compensation benefits, penalties, and attorney fees.
FACTS
On July 2, 2007, Zachary Jones injured his back while lifting a box of chicken in the course and scope of his employment with Darrell Broussard d/b/a Darrell’s Restaurant. The accident was not witnessed by any other employee. Jones was a minor at the time and did not immediately report the accident. Jones reported the accident by phone to another employee on July 5, 2007, and in person to Cindy Am-brose on July 9, 2007. Broussard was out of town at the time of the accident and when it was reported.
Jones went to the emergency room and ultimately sought medical care at various other medical facilities. Dr. Stephen D. Heinrich, a specialist in pediatric orthopedics, ultimately diagnosed a staph infection in the disc at L-2, L-3. The condition, known as discitis, required surgery. Jones incurred medical expenses of $49,248.54.
It was stipulated that Broussard did not have workers’ compensation insurance. Broussard steadfastly denied benefits until trial. The workers’ compensation judge found a work-related injury had occurred and caused Jones’ condition. He awarded medical expenses and compensation at an increased rate as statutorily required due to Broussard’s failure to provide workers’ compensation insurance. In addition, the workers’ compensation judge awarded penalties of $2,000.00 for Broussard’s failure to adequately investigate the claim and, therefore, ^unreasonably deny it. The workers’ compensation judge also awarded $5,909.82 in penalties for past due medical expenses and $14,000.00 in attorney fees.
*1138DISCUSSION
Broussard argues on appeal that the workers’ compensation judge erred in finding a work-related injury that caused Jones’ condition and in awarding penalties and attorney fees. We disagree.
The workers’ compensation judge provides excellent oral reasons for judgment including a reference to this court’s opinion in Covington v. Kentucky Fried Chicken, 09-428 (La.App. 3 Cir. 11/04/09), 23 So.3d 417, writ denied, 09-2616 (La.2/12/10), 27 So.3d 848. After careful review of the record, and for the reasons assigned by the workers’ compensation judge and in the Covington case, we find no merit to Broussard’s assignments of error.
DECREE
The judgment of the workers’ compensation judge is affirmed. All costs of these proceedings are taxed to Darrell Brous-sard.
AFFIRMED.